United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Irvine, CA, Employer
__________________________________________
Appearances:
Sarah Holder, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0396
Issued: September 27, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On January 28, 2021 appellant, through counsel, filed a timely appeal from an August 3,
2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk
of the Appellate Boards docketed the appeal as No. 21-0396.2
On November 19, 2018 appellant, then a 52-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel syndrome due to
factors of her federal employment, including delivering mail and parcels for seven hours a day,
casing mail for approximately an hour to an hour and a half each day, lifting tubs and trays of mail
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the August 3, 2020 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

weighing approximately 25 pounds, and pushing hampers of mail since she began working with
the employing establishment in 1984. She also noted that she had a previously accepted claim for
carpal tunnel syndrome. 3 Appellant stopped work on October 22, 2018.
OWCP subsequently received a January 18, 2019 narrative medical report in which
Dr. Edward Mittleman, Board-certified in family medicine. Dr. Mittleman evaluated appellant for
pain in her hands, wrists and arms in relation to her repetitive employment duties and noted her
previous diagnosis of bilateral carpal tunnel syndrome accepted under OWCP File No. xxxxxx391.
By decision dated February 21, 2019, OWCP denied appellant’s occupational disease
claim, finding that the evidence of record was insufficient to establish that her diagnosed medical
condition was causally related to the accepted factors of her federal employment.
On March 5, 2019 appellant requested reconsideration of OWCP’s February 21, 2019
decision and submitted additional evidence, including medical reports dated February 12 and
February 26, 2019 in which Dr. Charles Herring, a Board-certified orthopedic surgeon, opined that
appellant’s employment duties clearly contributed to the development of her diagnosed conditions .
On April 15, 2019 OWCP referred appellant, the case file, a statement of accepted facts
(SOAF) and a series of questions to Dr. Todd Fellars, a Board-certified orthopedic surgeon serving
as an OWCP district medical adviser (DMA), for an opinion on appellant’s employment-related
condition. In a medical report of even date, Dr. Fellars reviewed the SOAF and medical evidence
of record. He disagreed with Drs. Mittleman and Herring’s opinion that appellant had bilateral
carpal tunnel syndrome, reasoning that the electrodiagnostic studies were negative and that her
subjective complaints were not supported by objective findings.
On April 17, 2019 OWCP referred appellant to Dr. Steven Ma, a Board-certified orthopedic
surgeon, for second opinion evaluation. In a June 4, 2019 medical report, Dr. Ma reviewed the
SOAF and evidence of record. He noted her previously accepted claim for bilateral carpal tunnel
syndrome under OWCP File No. xxxxxx391. Dr. Ma opined that, based on the medical evidence
of record and his examination, there were no diagnoses caused by appellant’s employment duties.
By decision dated July 23, 2019, OWCP denied modification of its February 21, 2019
decision. It found that the weight of the medical evidence rested with the June 4, 2019 report of
Dr. Ma.
On July 29, 2020 appellant, through counsel, requested reconsideration of OWCP’s
July 23, 2019 decision and submitted additional medical evidence.
By decision dated August 3, 2020, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
3
OWCP previously accepted appellant’s April 21, 2008 occupational disease claim under OWCP File No.
xxxxxx391 for bilateral carpal tunnel syndrome and bilateral ulnar tunnel syndrome.

2

correct adjudication of the issues depend on frequent cross-referencing between the files.4 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required. 5 Herein, appellant has an
accepted claim for bilateral carpal tunnel syndrome, assigned OWCP File No. xxxxxx391. She
subsequently filed an occupational disease claim for the same region of the body on November 19,
2018, assigned OWCP File No. xxxxxx019, which is the claim presently before the Board. The
evidence pertaining to OWCP File No. xxxxxx391, however, is not part of the case record
presently before the Board.
For a full and fair adjudication, the case must be returned to OWCP to administrative ly
combine the current case record with OWCP File No. xxxxxx391 so it can determine whether
appellant has submitted sufficient evidence to demonstrate clear evidence of error. Following this
and such further development as OWCP deems necessary, it shall issue an appropriate decision.
Accordingly,
IT IS HEREBY ORDERED THAT the August 3, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: September 27, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5
Id.; D.C., Docket No. 19-0100 (issued June 3, 2019); N.M., Docket No. 18-0833 (issued April 18, 2019); K.T.,
Docket No. 17-0432 (issued August 17, 2018).

3

